DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-9 and 15-18 are objected to because of the following informalities:
Regarding claim 1, line 3: the limitation “each moving element” should be “each of the moving elements” to have proper antecedent basis.
Regarding claim 7, line 1: the limitation “each moving element” should be “each
of the moving elements” to have proper antecedent basis.
Regarding claim 7, line 7: the limitation “each bearing” should be “each of the
bearings” to have proper antecedent basis.
Regarding claim 8, line 1: the limitation “each moving element’ should be “each
of the moving elements” to have proper antecedent basis.
Regarding claim 9, line 2: the limitation “each arm” should be “each of the arms”
to have proper antecedent basis.
Regarding claim 15, line 5: the limitation “each bearing” should be “each of the bearings” to have proper antecedent basis.
Regarding claim 17, line 2: the limitation “each arm” should be “each of the arms”
to have proper antecedent basis.
Regarding claim 18, line 5: the limitation “each moving element” should be “each of the moving elements” to have proper antecedent basis.
Regarding claim 18, line 8: the limitation “the shaped first guide rail’ should be “the first guide rail’ since the element has been previously introduced.
Regarding claim 18, line 11: the limitation “a second guide rail’ should be “the second guide rail’ since the element has been previously introduced.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Neubauer (US Pub 2019/0100389).
Regarding claim 1, Neubauer discloses a linear motor conveyor system comprising:
a track comprising a shaped guide rail (440-1);
a plurality of moving elements (410), each moving element comprising:
a body (410);
at least two bearings (480-1, 480-2) supported by the body and configured to
match with the shaped guide rail, wherein the bearings are mounted to the moving element such that the moving elements overlap along the direction of the track providing
a reduced tooling pitch between the moving elements (fig 5).
Regarding claim 2, Neubauer also discloses the guide rail comprises a plurality
of guide rails (440-1 and 440-3) and the bearings are configured such that different bearings can run on different guide rails to allow the bearings and moving elements to
overlap (fig 5).
Regarding claim 3, Neubauer also discloses the track further comprises a
second guide rail (440-3) and wherein the moving element further comprises: a second set of bearings (480-3, 480-4) configured to abut against the second
guide rail; and a bearing suspension system (410R-2 and 410F-5) configured to provide a suspension to the second set of bearings.
Regarding claim 4, Neubauer also discloses the bearing suspension system
comprises a thinned body (410R-2 and 410F-5) of the moving element configured to
bias the second set of bearings towards the second guide rail.
Regarding claim 10, Neubauer also discloses a moving element (410) for
moving on a track (440-1, 440-3) of a linear motor conveyor system, the moving
element comprising:
at least one magnet (475) for interacting with a linear motor (150) of the track to
move the moving element using electromagnetic forces;
a first set of bearings (480-1, 480-2) shaped to match with a first shaped guide
rail (440-1) of the track;
a second set of bearings (480-3, 480-4) configured to abut against a second
guide rail (440-2) of the track; and
a body (410) supporting the first bearing and the second bearing, wherein the
body is shaped to allow the first bearing to at least partially overlap the body of an
adjacent moving element (fig 5).
Regarding claim 11, Neubauer also discloses the moving element further
comprises: a bearing suspension system (410R-2 and 410F-5) configured to provide a
suspension to the second set of bearings.
Regarding claim 12, Neubauer also discloses the bearing suspension system
comprises a thinned body (410R-2 and 410F-5) of the moving element configured to
bias the second set of bearings towards the second guide rail.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Neubauer
in view of Kleinikkink (US Pub 2015/0027860).
Regarding claim 18, Neubauer discloses a linear motor conveyor system
comprising:
a track comprising:
a first guide rail (440-1) having a shaped profile;
a second guide rail (440-3); and
a plurality of moving elements (410), each moving element comprising:
a body (410);
a first set of bearings (480-1, 480-2) supported by the body and configured to
match with the shaped first guide rail, wherein the bearings are mounted to the moving element such that the moving elements overlap along the direction of the track providing
a reduced tooling pitch between the moving elements (fig 5);
a second set of bearings (480-3, 480-4) configured to abut against the second
guide rail of the track; and
a bearing suspension system (410R-2 and 410F-5) configured to provide
suspension to the second set of bearings (fig 6).
Neubauer does not disclose the second guide rail having a flat profile.
Kleinikkink teaches a second guide rail having a flat profile (109) and a second
set of bearings (126) configured to abut against the second guide rail of the track.
It would have been obvious before the effective filing date of the claimed
invention to a person having ordinary skill in the art to modify the second guide rail and
second set of bearings of linear motor conveyor system of Neubauer to have a second
guide rail having a flat profile and a second set of bearings configured to abut against
the second guide rail of the track in order to allow for easier removal of the moving
element (paragraph 0060).
Allowable Subject Matter
Claims 5-9 and 13-17 are objected to as being dependent upon a rejected base
claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith R Campbell whose telephone number is (571)270-1015. The examiner can normally be reached Monday-Friday 8:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        
/KRC/Examiner, Art Unit 3651                                                                                                                                                                                                        12/12/2022